Citation Nr: 1622977	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the feet. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

Neuropathy of the feet is an additional disability caused by VA in the treatment of gout and is due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for neuropathy of the feet claimed as due to VA treatment for gout have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See March 2012 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examination in July 2012 from Dr. D.M.M. and an independent medical expert (IME) opinion was obtained in June 2015 from B.A.D., MD, FCCP, FACP, Professor and Interim Chair, Department of Internal Medicine, at Wayne State University School of Medicine.  The Board finds the VA examination and IME opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Both opinions are fully adequate as the medical doctors reviewed the claims folder, provided medical histories, and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Legal Criteria

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The current regulations provide that in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

For claims received for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d); see also Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1).  Informed consent must be documented appropriately in the record.  Signature consent is required for the use of sedation, anesthesia or narcotics; situations causing significant discomfort, risk of complication or morbidity or requiring injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d).

Analysis

The Board has an obligation to provide adequate reasons and bases supporting its decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he has peripheral neuropathy of the feet due to the medication Allopurinol and dosage that VA prescribed for his gout, including during flare-ups.  See, e.g, October 2012 statement.  VA treatment records dated June 2006 show that the Veteran was diagnosed with gout one month earlier and was taking 100 milligrams of Allopurinol daily and was instructed to take 200 milligrams if his symptoms did not improve.  VA emergency room records that same month show that the Veteran was started on Colchicine and Allopurinol during an acute event of gout.  The Veteran self increased his dose of Allopurinol to 800 milligrams and had worsening symptoms.  He was instructed to stop taking Allopurinol.  More recent VA treatment records in January 2012 show that the Veteran was taking .6 milligrams of Colchicine for gout.  In the November 2013 Form 9 Appeal, the Veteran stated that medical professionals advised him that he should never have been prescribed Allopurinol during a gout flare-up and it only should have been taken after the attack abated for maintenance.  In April 2016 the Veteran stated that he never had problems with his feet before a nurse practitioner instructed him to double his dose of Allopurinol.  

A VA neurology consult note in July 2010 shows that the Veteran was treated with Allopurinol for a primary gout attack.  The gout did not resolve and the Veteran went to the emergency room 4 times in 4 separate weeks for a shot that temporarily relieved the pain from gouty arthritis.  The Veteran reported that symptoms of peripheral neuropathy of the feet started approximately 5 years earlier.  

The initial question in this case is whether the Veteran has neuropathy of the feet that resulted from his treatment of gout by VA.  There are medical opinions of record addressing this matter.  During the July 2010 VA neurology consult, the VA examiner noted that the Veteran was treated with Allopurinol and Colchicine for 5 years and opined that the likely etiology of peripheral neuropathy of the feet included gout, Allopurinol use for a while, and prolonged used of Colchicine.  The examiner concluded that the most likely cause of peripheral neuropathy of the feet was prolonged Colchicine use.  It is also noteworthy that VA treatment records in November 2010 show that the July 2010 examiner, who is a staff physician, along with a resident physician reiterated the opinion that both gout and prolonged Colchicine use are known to cause peripheral neuropathy and these may be the etiology of the Veteran's symptoms.  

Dr. B.A.D., in rendering the June 2015 IME opinion stated that although prescribing Allopurinol during acute attacks is not advisable as it may aggravate the attack, prescribing Allopurinol during an acute attack has not been reported to induce peripheral neuropathy.  Dr. B.A.D. further explained that peripheral neuropathy is not known to be a common complication of Allopurinol use or toxicity and when peripheral neuropathy does occur in this setting it is probably related to other conditions such as diabetes mellitus or neurotoxic medications.  He opined that gout itself may progress to cause peripheral neuropathy.  However, he unreservedly stated that Colchicine, even being administered in optimal doses, was known to induce peripheral neuropathy.  

Although the July 2010 VA examiner opined that Allopurinol and Colchicine were the likely etiology of the Veteran's peripheral neuropathy of the feet and the June 2015 IME examiner opined that the Colchicine was the likely cause, both opinions establish that the Veteran's peripheral neuropathy of the feet was due to Colchicine, which VA prescribed for the treatment of gout.  As the evidence shows that the Veteran has an additional qualifying disability, i.e. neuropathy of the feet, resulting from VA treatment, the other questions are whether the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

On VA examination in July 2012, Dr. D.M.M. opined that despite the long use of Colchicine, it was a necessary drug to treat the Veteran's gout attacks.  Likewise, short term use of Allopurinol also was appropriate until it was increased to 800 milligrams for 2 days by the Veteran himself.  The examiner concluded that there was no carelessness, negligence, or lack of proper skill regarding VA's treatment for gout.  He stated that the Veteran's gout is quite difficult to control but that there was no unwarranted treatment or carelessness on the part of his caregivers.  

Dr. B.A.D., in the June 2015 IME opinion noted that there were periods when the Veteran, while self medicating, was taking excessive doses of Allopurinol, up to 800 milligrams per day.  However, there is no evidence that use of large Allopurinol doses is linked to peripheral neuropathy.  This doctor found it significant that medical records show that the highest dose the Veteran was ever prescribed was within 200 milligrams per day, which is well within the recommended doses.  In response to the question whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in prescribing Colchicine and Allopurinol, the doctor noted that there was one instance where the providers prescribed Allopurinol inappropriately, but that there was no evidence that this prescription error resulted in any long term disability.  It was emphasized that the doses of both Allopurinol and Colchicine were prescribed well within the recommended doses and when Allopurinol was used in excessive doses it was through self-medication rather than prescription error.  The doctor concluded that the development of neuropathy of the feet was not foreseeable as the Veteran did not have diabetes mellitus or other conditions and/or exposure to make the providers anticipate such a development.  

With regard to the issue of reasonable foreseeability, the standard for foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The test to apply is how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Schertz v. Shinseki, 26 Vet. App. 362, 369   (2013).

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The above VA and IME opinions are highly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiners, who are medical doctors, considered the nature of the Veteran's neuropathy of the feet, history and relevant longitudinal complaints in proffering their opinions.   

In sum, the evidence shows that the Veteran's neuropathy of the feet was caused by his use of Colchicine, which was prescribed by VA to treat his gout, and that was not a reasonable foreseeable event.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that an award for neuropathy of the feet under 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the feet is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


